COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


BECK COMPANY AND
AMERICAN MANUFACTURERS
MUTUAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2699-03-4                                         PER CURIAM
                                                                  FEBRUARY 10, 2004
KATHERINE C. PIPES


             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Edward H. Grove, III; Brault Palmer Grove White & Steinhilber
                 LLP, on brief), for appellants.

                 (Jerry O. Talton, on brief), for appellee.


       Beck Company and its insurer appeal the decision of the Workers’ Compensation

Commission denying their change-in-condition application, which alleged that Katherine C.

Pipes was released to return to her pre-injury work effective June 6, 2002 and requested a

suspension of Pipes’s award of temporary total disability benefits. We have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm the

commission’s decision for the reasons stated by the commission in its final opinion. See Pipes v.

Beck Company, VWC File No. 203-97-38 (Sept. 24, 2003). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.